EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in Amendment No. 3 to Registration Statement on Form S-1 of Galt Petroleum, Inc. (File No. 333-1826000) of our report dated October 8, 2012 relating to the financial statements of Galt Petroleum, Inc. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. /s/ HANSEN, BARNETT & MAXWELL, P.C. HANSEN, BARNETT& MAXWELL, P.C. Salt Lake City, Utah November 2, 2012
